KRUEGER, Judge.
The offense is theft of cattle. The punishment assessed is confinement in the state penitentiary for a term of two years.
The i-ecord is before us without any bills of exception or statement of facts. The indictment seems to be in due form; hence there is nothing presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.